Citation Nr: 9934821	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to August 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



REMAND

The evidence shows that the veteran died on March [redacted], 1975.  
The March 1975 certificate of death listed malignant melanoma 
as the immediate cause of the veteran's death.  The Board 
observes that the certificate of death did not indicate 
whether an autopsy had been performed, and that no autopsy 
report was associated with the claims folder.  

The appellant asserts that her husband's death was due to a 
heart disability which was incurred in service or as the 
result of in-service exposure to Agent Orange.  

The veteran's service medical records included an October 
1968 radiographic report which noted a questionable 
abnormality of the cardiac silhouette with enlargement of the 
right ventricle.  

An August 1974 medical summary from the Pennsylvania State 
University, Department of Surgery, stated that the veteran 
had been admitted for symptoms of right heart obstruction and 
that a cardiac catheterization showed an atypical rounded 
filling defect in the veteran's right atrium.  The summary 
noted that when the right atrium was opened during surgery 
that it contained a large black mass, which proved to be 
malignant melanoma.  

The summary also indicated that two years earlier the veteran 
had had a lesion removed from the right side of his neck and 
that the hospital was not able to determine if the specimen 
had been sent for pathological examination.  The Board 
observes that medical records related to the removal of a 
lesion from the right side of the veteran's neck have not 
been associated with the claims folder.  

A March 1975 private medical report of a chest study noted 
"[m]etatstatic [carcinoma] from primary heart tumor."  The 
report also noted a more than 50 percent enlargement on both 
the right and left sides of the veteran's heart.  

A March 1975 discharge summary from Clearfield Hospital noted 
that the veteran expired on March [redacted], 1975 and that an 
autopsy had not been performed.  

The Board observes that the record indicates that relevant 
medical evidence exists which is not currently of record.  
Specifically, medical records related to the removal of a 
lesion from the right side of the veteran's neck in 
approximately 1972 are not associated with the claims folder.  
Although the record indicates that Clearfield Hospital did 
not perform an autopsy, the certificate of death does not 
indicate whether an autopsy had been performed.  

The appellant has put VA on notice that competent evidence 
exists which might support her claim of service connection 
for the veteran's cause of death.  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the appellant in developing facts 
pertinent to her claim.  VA is, however, obligated under 
38 U.S.C.A. § 5103(a) to advise an applicant of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the applicant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

Thus, the appellant is advised that she must submit medical 
evidence to establish a nexus between the veteran's cause of 
death, malignant melanoma and disease or injury which was 
incurred in or aggravated by service.  Additionally, the 
appellant is advised that she must submit medical evidence to 
establish a nexus between the claimed in-service Agent Orange 
exposure and the veteran's cause of death.

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the appellant and request that 
she identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who 
treated the veteran for malignant 
melanoma since service.  After obtaining 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request which have not 
been previously secured.  This should 
specifically include an attempt to obtain 
treatment records related to the removal 
of lesions from the veteran's neck in 
approximately 1972.  

2.  The RO should also attempt to 
determine if an autopsy was performed 
and, if so, should obtain the autopsy 
report of the veteran's death from the 
appropriate source.  

3.  The RO should take appropriate steps 
to instruct the appellant that she should 
submit all medical evidence to support 
her assertions that the veteran's 
malignant melanoma was due to in-service 
Agent Orange exposure or other disease or 
injury in service.  

4.  After completion of the development 
requested hereinabove, the RO should 
review the appellant's claim in light of 
any additional evidence.  If the issue 
remains denied, the appellant and her 
representative should be furnished with a 
Supplemental Statement of the Case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The appellant need take no further action until she is 
otherwise notified, but she may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995); Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

